Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1-8 and 10-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 2018/0084038, Johnson hereinafter).


As to claim 1, Johnson teaches a  method for distributed application execution in a computing framework (See FIG. 1) having a local computing facility (e.g., “103”, FIG. 1, see para 33, “a 
 	receiving a command to launch an application for the tenant at the cloud computing facility (e.g., para 36, “the management service 105 can be configured to receive a service request from one of the users 101 for deploying an application in the cloud computing system 100”), the application including multiple components interconnected to one another via data (e.g., para 4, “application can include a set of virtual machines with associated storage services, database services, and/or other suitable types of cloud services”); 
 	in response to receiving the command, determining, for the individual components, an execution location corresponding to a type of data consumed by the individual components (e.g., para 6, “The service controllers can then participate in a process to determine a location (e.g., one or more computing facilities) for deploying or moving the collection of cloud services as a group based on collective preferences of the service controllers” and “in response to receiving the request 172, the individual service controllers 152 can submit a list 174 of computing facilitates 103 (identified below as "CFs") in order of preference for deploying one or more of the dissimilar services associated with the application. For example, the virtual machine controller 152a, the SaaS controller 152b, the storage derive an overall preference facility for allocating and deploying the collection of dissimilar cloud services related to the application” in para 52-); 
 	and in response to determining that one of the components is to be executed in the local computing facility (e.g., see FIG. 3C, para 59, “preference facility for deploying the collection of dissimilar cloud services related to the application”), 
 	transmitting, from the cloud computing facility to the local computing facility, a request to execute the one of the components in the local computing facility instead of the cloud computing facility (See FIG. 3C, para 59-60,  “The preference analyzer 164 can then select a computing facility 103 with the highest total value (e.g., the first computing facility 103a) as an overall preference facility for deploying the collection of dissimilar cloud services related to the application”, “transmit an allocation command 178 to the first computing facility 103a to deploy the collection of dissimilar services. The allocation command 178 causes the first computing facility 103a to provision, instantiate, or otherwise provide the requested cloud services, for instance, shown as a virtual machine 144, a SaaS service 145, a storage service 147, and a database service 149”); and 
 	upon being authorized (e.g., para 44, “The virtual machines 144 on the virtual networks 146 can communicate with one another via the underlay network 109 (FIG. 2A)”, “In certain embodiments, communications can be allowed to cross from one virtual network 146 to another through a security gateway or otherwise in a controlled fashion”), by the local computing facility to execute the one of the components in response to the request, requesting and receiving data from the one of the components executed at the local computing facility without having direct access from the cloud computing facility to a data source at the 


As to claim 2, Johnson teaches in response to determining that another one of the components is to be executed in the cloud computing facility, executing the another one of the components of the application at the cloud computing facility; and -2-Application No. 16/898,026Attorney Docket No. 408361-US-NP wherein requesting data includes requesting, with the executed another one of the components, data from the one of the components executed at the local computing facility for consumption by the another one of the components of the application at the cloud computing facility (e.g., para 65, “the SaaS controller 152b can also promote rankings of certain computing facilities 103 based on existence of a duplicate instance or other suitable reasons”, see FIG. 4C).  

As to claim 3,  Johnson teaches in response to determining that another one of the components is to be executed in the cloud computing facility, executing the another one of the components of the application at the cloud computing facility; receiving the requested data from the one of the components executed at the local computing facility; and processing the received data with the another one of the components at the cloud computing facility to produce an output to the tenant (e.g., para 66, “the preference analyzer 164 can determine that, for example, the third computing facility 103c is now the new overall preference facility for deploying the collection of dissimilar cloud services. As such, the preference analyzer 164 can cause the 

As to claim 4,  Johnson teaches wherein determining the execution location includes: retrieving, from a data store in the cloud computing facility, a metadata file corresponding to the application, the metadata file including data identifying the individual components of the application and a corresponding execution location selected based on the type of data consumed by the individual components; and selecting the execution location for the individual components based on the data in the metadata file (e.g., para 51-56, “identify the collection of dissimilar cloud services to be deployed and associated location constraints”, “and the database controller 152d can submit the following lists, respectively: [0053] List 1: CF1, CF3, CF2 [0054] List 2: CF2, CF3, CF1 [0055] List 3: CF1, CF2, CF3 [0056] List 4: CF1, CF2, CF3. The preference analyzer 164 can be configured to analyze the received lists of computing facilitates 103 from the service controllers 152 and derive an overall preference facility for allocating and deploying the collection of dissimilar cloud services related to the application.” In para 52-54).  

As to claim 5, Johnson teaches wherein: the type of data includes a first type with a first importance level and a second type with a second importance level lower than the first importance level to the tenant; and determining the execution location includes: selecting the local computing facility for executing the individual components when the individual components have the first importance level; and -3-Application No. 16/898,026Attorney Docket No. 408361-US-NP selecting the cloud computing facility for 

As to claim 6, Johnson teaches  wherein transmitting the request to execute the one of the components includes transmitting a request that identifies the one of the components, the data source from which the one of the components consumes data, and data to be transmitted from the one of the components to the cloud computing facility (See FIG. 3C, para 59-60,  “The preference analyzer 164 can then select a computing facility 103 with the highest total value (e.g., the first computing facility 103a) as an overall preference facility for deploying the collection of dissimilar cloud services related to the application”, “transmit an allocation command 178 to the first computing facility 103a to deploy the collection of dissimilar services. The allocation command 178 causes the first computing facility 103a to provision, instantiate, or otherwise provide the requested cloud services, for instance, shown as a virtual machine 144, a SaaS service 145, a storage service 147, and a database service 149”).  

As to claim 7, Johnson teaches wherein: the local computing facility is a first local computing facility (see FIG. 3B); and the method further includes: in response to determining that another 

As to claim 8,  Johnson teaches wherein: the local computing facility is a first local computing facility (See FIG. 3 B) ; the data requested from the one of the components is first data from the one of the components executed at the first local computing facility; and -4-Application No. 16/898,026Attorney Docket No. 408361-US-NP the method further includes: in response to determining that another one of the components is to be executed in a second local computing facility different than the first local computing facility, transmitting, 


As to claim 10, see rejection of claim 1 above. Johnson teaches  further a computing device in cloud computing facility providing cloud services to a tenant and interconnected to a local computing facility of the tenant via a computer network and separated by a security boundary, 

As to claims 11-16, see rejection of claims 3-8 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9  is  rejected under 35 U.S.C. 103 as being unpatentable over  Johnson (US 2018/0084038, Johnson hereinafter) in view of  Zimmermann et al (US 2020/0137097, Zimmermann  hereinafter).


As to claim 9, see rejection of claim 1 above .  Johnson teaches further wherein: the local computing facility is a first local computing facility (See  “103a”, FIG. 3C), the data requested from the one of the components is a first model ( developed by the one of the components based on the data from the one of data source at the first local computing facility (e.g., para 60, “the service request 150 can specify that the virtual machine 144 must be co-located with the storage service 147 in a single computing facility 103”) ; and the method further includes: .



Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2018/0084038, Johnson hereinafter) in view of Rivera et al. (US 2018/0267830, Rivera hereinafter).

As to claim 17, see rejection of claim 1 above. Johnson teaches further in response to receiving the request from the cloud computing facility, inspecting the identified data to be provided to the cloud computing facility when executing the component of the application at the local computing facility (See FIG. 3C, para 59-60,  “The preference analyzer 164 can then select a computing facility 103 with the highest total value (e.g., the first computing facility 103a) as an overall preference facility for deploying the collection of dissimilar cloud services related to the application”, “transmit an allocation command 178 to the first computing facility 103a to deploy the collection of dissimilar services. The allocation command 178 causes the first computing facility 103a to provision, instantiate, or otherwise provide the requested cloud services, for instance, shown as a virtual machine 144, a SaaS service 145, a storage service 147, and a database service 149”); receiving data from the component executed at the cloud computing facility (see FIG. 3C); and forwarding the received data from the component executed at the cloud computing facility to another component of the application executed at the cloud computing facility (See rejection of claim 1 and  FIGs. 3A-3C), executing the component of the application in the local computing facility (See FIG. 3A-3C).  Rivera teaches determining whether providing the data to the cloud computing facility violates a control policy , at the local computing facility (e.g., abstract, “that at least one of multiple policies of the application has been violated by the virtual computing resource while executing the workload in a first virtual data center “); and -9-Application No. 16/898,026Attorney Docket No. 408361-US-NP in response to determining that providing the data does not violate the control policy, executing the component of the application in a local computing facility (e.g., abstract, “based on determining the ability to comply, migrating the virtual computing resource across clouds, namely from the first virtual data center to the second virtual data center. Also, see FIG. 4A and 4B, para 37). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson by adopting the teachings of Rivera to   determining whether providing the data to the cloud computing facility violates a control policy at the local computing facility; and -9-Application No. 16/898,026Attorney Docket No. 408361-US-NP in response to determining that providing the data does not violate the control policy, executing the component of the application in the local computing facility  to have “orchestration component 358 monitors the infrastructure resource consumption levels and requirements of virtual data center 380 and provides additional infrastructure resources to virtual data center 380 as needed or desired.” (see para 28, Rivera).





As to claim 19, see rejection of claim 17 above. Johnson teaches further forwarding the data to the another component executed at the cloud computing facility , transforming the data from being forwarded to the another component executed at the cloud computing facility (See FIGs. 3A-3C, para 60, “the preference analyzer 164 can evaluate the lists 174 (FIG. 3B) and determine that the SaaS service 145 is to be allocated to the second computing facility 103b while the other services are allocated to the first computing facility 103a”).  
However, Johnson does not teach to determine whether the data violates the control policy; in response to determining that the data does not violate the control policy, forwarding the data to the another component executed at the cloud computing facility; and in response to determining that the data does violate the control policy, preventing 


As to claim 20, see rejection of claim 19 above. Johnson teaches further creating a database record in the local computing facility to record an event corresponding to forwarding the data to the another component at the cloud computing facility (e.g., para 35, “the database controller 152d can be configured to allocate a SaaS service, a storage service, and a database service to one or more computing facilities 103, respectively”). However, Johnson does not teach to determine whether the data violates the control policy; in response to determining that the data does not violate the control policy, forwarding the data to the another component at the cloud computing facility’.Rivera teaches to determine whether the data violates the control policy; in response to determining that the data does not violate the control policy, forwarding the data to the another component at the cloud computing facility; and -10-Application No. 16/898,026Attorney Docket No. 408361-US-NP creating a database record in the local computing facility to record an event corresponding to forwarding the data to the another component at the cloud computing facility (see rejection of claim 19 above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson by adopting the teachings of Rivera to  have “orchestration component 358 monitors the infrastructure resource consumption levels and .


Response to Arguments
 	
Claim Rejection(s) under 35 U.S.C. 102 
Applicant argues that:
“Johnson does not disclose or suggest the foregoing features of claim 1", “determining, for the individual components, an execution location corresponding to a type of data consumed by the individual components”.

In response,

,the examiner respectfully disagrees and submits that  Johnson teaches  teaches determining, for the individual components (e.g., “services”) , an execution location corresponding to a type of data (e.g., “identify the collection of dissimilar cloud services to be deployed and associated location constraints”, “services of different types”) consumed by the individual components (e.g., para 6, “allocation of the corresponding services” and “an application can declaratively specify a collection of services of different types. Each specified service can be identified with a corresponding service controller configured to manages the specified service. The service controllers can then participate in a bidding process to determine a location for deploying or moving the collection of services as a group based on collective preferences of the service controllers, as described in more detail below with reference to FIGS. 1-6”, “The service request 150 can include a request to deploy an application in the cloud computing system 100. The application can include a collection of dissimilar cloud services to be hosted”, “The request 172 can identify the collection of dissimilar cloud services to be deployed and associated location constraints, degrees to which the constraints can be relaxed, and other suitable information”,  in para 30 , 50-51, see FIG. 3A). Therefore, these teachings of Johnson suggests “determining, for the individual components, an execution location corresponding to a type of data consumed by the individual components” (emphasis added). Applicant is reminded that rejections are based on references as a whole and not just the cited passages.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the cited art or disclosed by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194